DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.  Claims 4-5 & 11-13 are canceled by Applicant.  Claims 1-3, 6-10, & 14-16 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Vivenzio on 5/18/2021.
The application has been amended as follows: 

 IN THE CLAIMS:
1.  A gas turbine fuel nozzle, the gas turbine fuel nozzle comprising: 
a sleeve having a peripheral wall surrounding and defining an internal duct to enable premixed fuel gas flow, the internal duct defining a central axis and the peripheral wall being cylindrical and further , the peripheral wall having at least one fuel duct formed between a radially inner surface of the peripheral wall and a radially outer surface of the peripheral wall, the peripheral wall defining an end face and an outlet of the at least one fuel duct is defined by the peripheral wall in the end face; and 
a flame ionization sensor located radially outward from the internal duct in the reduced diameter portion of the peripheral wall of the sleeve, the flame ionization sensor comprising a first annulus, which is an electrode, and an isolating annulus that electrically isolates the first annulus from the peripheral wall of the sleeve, wherein the outlet of the at least one fuel duct is a conical outlet defining a conical internal surface and the electrode defines a portion of the conical internal surface.  

2.  The gas turbine fuel nozzle of claim 1, wherein said flame ionization sensor is located at an end [[zone]] of the sleeve where premixed fuel gas flow is ejected by the gas turbine fuel nozzle from the internal duct.  

3.  - - CANCELED - -

7.  The gas turbine fuel nozzle of claim 1, wherein said at least one fuel gas duct comprises a plurality of fuel gas ducts  

in the reduced diameter portion of the peripheral wall and radially outward from the internal duct.  

14.  The gas turbine fuel nozzle of claim 1, wherein the radially outer surface gas turbine fuel nozzle.  

15.  The gas turbine fuel nozzle of claim 1, wherein the sleeve defines an internal volume along an entirety of the length of the sleeve, the internal duct is formed within said internal volume, and the flame ionization sensor is located radially outward from said internal volume [[on]] and defines a portion of the radially outer surface of the peripheral wall.  

16.  The gas turbine fuel nozzle of claim 8, wherein the second flame ionization sensor comprises a second annulus, which is an electrode of the second flame ionization sensor, and a second isolating annulus that electrically isolates the second annulus from the sleeve

Allowable Subject Matter
Claims 1-2, 6-10, & 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, the outlet of the at least one fuel duct is a conical outlet defining a conical internal surface and the electrode defines a portion of the conical internal surface.
The closest prior art is Brunner 20070059655 which teaches sensors in boreholes 8.  The sensors, however, do not define a portion of a conical internal surface of a fuel duct, and the presence of Brunner’s sensor in a borehole would preclude the use of the borehole as a fuel duct.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741